DETAILED ACTION

1.  Claims 1-15 are presented for examination.

2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The claims are more directed to:  STAGED DEPLOYMENT OF RENDEZVOUS TABLES IN A CONTENT DELIVERY NETWORK (CDN) THAT USES A FIRST TABLE OR A SECOND TABLE BASED ON A TRANSITION RATE.

3.  The first page of the applicant’s technical portion of the Specification, above Background Of The Invention, requires a Related Application section stating that this current application is related to United States Patent Number: US 10,574,624 B2.

4.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.

5.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).

6.  A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321 (c) may be used to overcome an actual or provisional rejection based on a non-statutory based double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C.F.R. 1.130(b).  Effective January 1, 1994, a registered attorney or agent of 

7.  Claims 1-15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of United States Patent Number: US 10,574,624 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-15 of the instant application therefore is/are not patently distinct from the earlier United States Patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)).

8.  Per paragraph 7 above, the claims of this application map to the claims of United States Patent Number: US 10,574,624 B2 using the following format:  

  Claim of this application [Wingdings font/0xE0]  Claim of United States Patent Number: US 10,574,624 B2

1   [Wingdings font/0xE0]  1
2   [Wingdings font/0xE0]  2
3   [Wingdings font/0xE0]  3
4   [Wingdings font/0xE0]  4
5   [Wingdings font/0xE0]  5
6   [Wingdings font/0xE0]  6
7   [Wingdings font/0xE0]  7
8   [Wingdings font/0xE0]  8
9   [Wingdings font/0xE0]  9
10  [Wingdings font/0xE0] 10
11  [Wingdings font/0xE0] 11
12  [Wingdings font/0xE0] 12
13  [Wingdings font/0xE0] 12
14 [Wingdings font/0xE0]  14
15 [Wingdings font/0xE0]  15






9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

10.   Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Folkes (United States Patent Application Publication Number:  US 2009/0052445 A1 (Published: 26 February 2009)) in view of either one of Varney et al. (United States Patent Application Number: US 2014/0222984 A1 (published 07 August 2014)) or, in the alternative, in view of Varney et al. (United States Patent Application Number: US 2014/0223016 A1 (published 07 August 2014)).

11.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

12.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Folkes taught a computer-implemented method (e.g., see Title) in a content delivery network (CDN) (e.g., see figure 1 (12) and paragraph [0015]{data packet are contents of data}), wherein said CDN delivers content (e.g., see figure 1 (12)) on behalf of at least one content provider (e.g., see figure 1 (12 left of 30 and port there to), Abstract, paragraph [0015 “devices”], paragraph [0017], and paragraph [0045]), and wherein the CDN includes a rendezvous system (e.g., see figure 1 (20 and 30), figure 2 (20 and 30), and figure 3 (20 and 30)) that selects CDN servers for clients (e.g., see figure 1 (12 right of 30), Abstract, paragraph [0015 “devices”], paragraph [0017], and paragraph [0045]),  the method comprising:
a) in response to a request by a rendezvous mechanism in said rendezvous system, evaluating a first given function (e.g., see figure 3 (29), figure 9, figure 10, paragraph [0019] to paragraph [0021], paragraph [0029], paragraph [0031] to paragraph [0037], and paragraph [0045] to paragraph [0054]); and,
b) based on the outcome of said evaluating, said rendezvous mechanism using either a first 
table (e.g., see figure 3 (28 and/or 34{29 IN-USE is all white “0” and becomes all black “1” in figure 8}), figure 10, paragraph [0004 “old forwarding table”] to paragraph [0005], paragraph [0015] to paragraph [0027], and paragraph [0032] to paragraph [0037]) or a second table (e.g., see figure 3 (26 and/or 34{29 IN-USE is all white “0” and becomes all black “1” in figure 8}), figure 9 (“New Forwarding Table”), figure 10, paragraph [0004 “new forwarding table”] to paragraph [0005], paragraph [0015] to paragraph [0027], and paragraph [0032] to paragraph [0037]), wherein
(i) said first table was generated by said first table generation mechanism (e.g., see figure 1 (20) and paragraph [0015] to paragraph [0027]), and wherein
(ii) said second table was generated by said second table generation mechanism (e.g., see figure 2 (20) and paragraph [0015] to paragraph [0027]).
13.  Folkes did not specifically teach said first given function is indicative of a transition rate from using said first table to using said second table.  However, transitioning from a first used item to a second used item based on the transition rate was obvious to those skilled in the art as taught by either of Varney’s paragraph [0215], each, where commands to transition between states is transition rate dependent (rate limited).  It would have been obvious to those skilled in the art to combine Folkes with either Varney, alone, since all were directed to content delivery networks and switching between items such as tables or states.
14.  Per claim 2, claim 3, claim 4, claim 5, claim 6, and claim 7, Folkes also taught said first given function evaluates to either a first value or a second value; and, wherein, said first table is used when said first given function evaluates to said first value, and said second table is used when said first given function evaluates to said second value (e.g., see figure 3, figure 9, figure 10, paragraph [0004] to paragraph [0005], paragraph [0019] to paragraph [0021], paragraph [0027] to paragraph [0029], paragraph [0031] to paragraph [0037], and paragraph [0045] to paragraph [0054]); wherein said first given function (per Varney above, such would be the transition rate) is time dependent, and wherein said first given function initially evaluates to said first value more than to said second value based on the outcome of evaluating a first given function (e.g., see figure 3 (29 all “0” hence white or old)), and wherein said first given function evaluates increasingly to said second value over time (e.g., see figure 8 (29 all “1” hence black or new)).   The first given function evaluates to said second value linearly (steady data flow of packets) or exponentially (burst data flow of packets) over time (e.g., see paragraph [0022] and paragraph [0028]), and after a certain time, said first given function evaluates only to said second value (e.g., see figure 8 (29 all “1”)).  Folkes also taught that the first table continues to be produced after said certain time (e.g., see Folkes’ Abstract “incrementally update the first forwarding information in the active forwarding table”).

15.  Per claim 8, claim 9, claim 10, claim 11, claim 12, claim 13, and claim 14, Folkes also taught, in his Abstract, paragraph [0003], paragraph [0017] to paragraph [0030], and paragraph [0045] to paragraph [0049], a plurality of control plane; and hence, Folkes also taught said rendezvous system comprises a plurality of rendezvous mechanisms (i.e., an old control plane and a new replaced control plane), and wherein said plurality of rendezvous mechanisms are divided into two distinct groups (i.e., old and new) consisting of a first group of rendezvous mechanisms (old control plane) and a second group of rendezvous mechanisms (new control plane), and wherein, until a certain condition is met (failure, replacement, and/or upgrade), the first given function 

16. Per the added limitation of claim 15, this claim does not teach or define above the correspondingly rejected claims given above, and is thus rejected for the same supporting rationales as given above.

17.  However, claim 15 is also rejected under 35 U.S.C. 101 as directed to non-statutory subject matter since the broadest reasonable interpretation of the claimed article of manufacture comprising a computer readable medium includes, encompasses, transitory signals such as a carrier wave (e.g., see the applicant’s specification (page10 (lines 1-4)) unlike an article of manufacture comprising a non-transitory computer readable medium.

18.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

20.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

21.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

22.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/ROBERT B HARRELL/
   Primary Examiner
      Art Unit 2442